Dismissed and
Memorandum Opinion filed October 14, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00912-CR
____________
 
KENNETH FLOYD LUTHI, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause No. 1252086
 
 
 

M E M O R
A N D U M   O P I N I O N
            Appellant entered a plea of guilty to driving while
intoxicated and was sentenced to confinement for six years in the Institutional
Division of the Texas Department of Criminal Justice.  A notice of appeal was
filed on September 17, 2010.  
            On October 1, 2010, the trial court conducted a hearing.  The
record of the hearing was filed in this court on October 4, 2010.  At the
hearing, appellant advised the trial court that he does not desire to prosecute
his appeal.
            Appellant has not filed a written motion to withdraw the
appeal or a written motion to dismiss the appeal.  See Tex. R. App. P. 42.2(a).  However,
based upon the testimony at the hearing that appellant does not want to
continue his appeal, we conclude that good cause exists to suspend the
operation of Rule 42.2(a) in this case.  See Tex. R. App. P. 2.
            Accordingly, we dismiss the appeal. 
PER CURIAM
 
 
Panel
consists of Justices Seymore, Boyce, and Christopher. 
Do Not
Publish — Tex. R. App. P.
47.2(b).